Citation Nr: 1119228	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1962 to September 1965.  The matter of entitlement to a TDIU rating initially came before the Board on appeal from a November 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran indicated in his December 1999 substantive appeal that he desired a hearing before the Board of Veterans' Appeals (Board) in Washington, D.C.  In August 2000 he informed VA that that his health and the cost of transportation prevented him from attending such a hearing.  In March 2001 the Board remanded the case for compliance with due process requirements and further development.  

In an August 2002 decision the Board found that a TDIU rating was not warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2003, the Court issued an order that vacated the August 2002 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (Joint Motion) by the parties.  In November 2003 and September 2005, the Board remanded the case to the RO to ensure compliance with the Court's April 2003 order.  

In September 2007, the Board issued a decision which (in pertinent part) denied the Veteran's claim for entitlement to a TDIU rating.  The Veteran appealed that decision to the Court.  In August 2008, the Court issued an order that vacated the September 2007 Board decision with respect to the issue at hand and remanded the matter on appeal for readjudication consistent with a Joint Motion by the parties.  In December 2008, the Board remanded the case to the RO to ensure compliance with the Court's August 2008 order.  

In December 2008 the Board determined that the Veteran had filed a notice of disagreement with an October 1999 rating decision which had denied service connection for sleep apnea and COPD and remanded the issue for the preparation of a statement of the case.  The Veteran then perfected an appeal as to that issue.  In November 2009 the RO granted service connection for sleep apnea.  As that decision represents a full grant of the benefit sought with regard to the sleep apnea issue, it will not be addressed further in this decision.


FINDINGS OF FACT

1. The Veteran's service connected disabilities (which include post traumatic nasal disorder with epistaxis and sinusitis, rated 50 percent; obstructive sleep apnea, rated 50 percent; right orbit fracture, rated 0 percent; and right maleolar bone fracture, rated 0 percent) are reasonably shown to render him unable to obtain or maintain substantially gainful employment for at least a portion of the appeal period.

2. COPD is not shown.


CONCLUSIONS OF LAW

1. The schedular criteria for a TDIU rating are met; a TDIU rating is warranted for at least a portion of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).

2. Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims decided herein.  However, with respect to the TDIU claim, as the Board is granting the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, as any duty to notify omission or duty to assist failure is harmless.  

With respect to the COPD claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  With respect to the COPD claim decided herein, the initial adjudication preceded enactment of the VCAA.  The Veteran was provided content-complying notice in a May 2009 statement of the case and a March 2009 letter which provided notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See December 2009 SSOC.  Neither the Veteran nor his representative alleges that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and available post-service treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  The Veteran underwent a VA examination in July 2009.  That examination is adequate for adjudication purposes as the examiner had the claims files for review, obtained a reported history from the Veteran, and conducted a thorough examination.  In addition, diagnostic pulmonary function testing (PFT) and chest X-rays were performed.  The VA examiner provided rationales for his conclusion that the Veteran did not have significant COPD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was advised of the opinion and had the opportunity to respond.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Factual Background, Legal Criteria and Analysis

A. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, which include post traumatic nasal disorder with epistaxis and sinusitis, rated 50 percent; obstructive sleep apnea, rated 50 percent; right orbit fracture, rated 0 percent; and right maleolar bone fracture, rated 0 percent.  His combined disability rating is currently 80 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As the Veteran's combined rating is 80 percent, he meets the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in July 2009 pursuant to this claim.  The VA examiner reviewed the claims files, performed an examination, and noted that the Veteran suffers from moderate to severe obstructive sleep apnea and that he did not have the ability to work in a non-physical/desk job safely until his sleep apnea was treated with a CPAP device.  The examiner noted that "his degree of sleep apnea can have significant effects on cognitive abilities thus limiting his ability to do any meaningful work at the present time unless the sleep apnea is adequately treated."  Subsequent VA treatment records dated in September 2009 noted that the Veteran was educated as to the use and maintenance of a CPAP machine.  In a November 2009 rating decision service connection was granted for sleep apnea.

As the July 2009 VA examiner essentially concluded at that time that the Veteran was incapable of maintaining even a non-physical job prior to the start of his CPAP treatment (which began two months later), the Board finds that it is reasonably shown that in July 2009 because of service-connected disability the Veteran was incapable of maintaining any regular substantially gainful employment.  With resolution of any remaining reasonable doubt in his favor, the Board concludes that a TDIU rating is warranted.   

B. COPD

The Veteran seeks service connection for COPD.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The threshold matter that must be established here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., COPD.  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's STRs and his extensive postservice treatment records are silent for findings, treatment, or diagnosis pertaining to COPD with one exception, discussed below.  
In December 2009 and March 2010, and subsequent to the most recent SSOC on the COPD issue, VA received additional evidence (the Veteran's written statements and statements and treatment records from his private treatment providers) without a waiver of RO initial consideration.  On review of this evidence, the Board finds that it is not pertinent to the COPD issue at hand as this evidence makes no mention of COPD.  Therefore, it does not require return to the RO for initial review.  See 38 C.F.R. § 20.1304(c).

The only mention of COPD in the medical record is a September 1998 VA general medical examination which listed as a diagnosis "[r]eported chronic obstructive pulmonary disease."  Under the history section of the examination the examiner noted that the Veteran reported repeated shortness of breath which is worse with exertion.  Physical examination noted the chest was clear.  The Board is not required to accept medical opinions that are based solely on recitation of history, such as this. Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As there is no other mention in the medical records of COPD and as the examiner listed COPD as a "reported" diagnosis, the Board concludes that the 1998 general medical examination notation of COPD is based solely on the Veteran's lay assertions.  As such, it has no probative value.

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran may competent to observe shortness of breath; however, he is not competent to establish he has COPD, as such disability is established by diagnostic testing (which here contradicts his stated perceptions).

As for the Veteran's contentions, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters. A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  A lay person is not, however, competent to offer an opinion on complex medical questions such as the existence of COPD.

The Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of COPD for any period of the claim.  Although the appellant is competent to describe his pulmonary symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of COPD.

The Veteran's own allegations that he has COPD, including his reports noted during the 1998 VA examination, are contradicted by objective findings that he does not.  COPD is a complex disease detectable by diagnostic testing, specifically PFTs, as evidenced by the July 2009 VA general medical examination report.  The 2009 VA examination report specifically noted that no evidence of significant COPD was evidenced on PFTs.  In addition, the lungs showed no significant abnormality on chest X-ray.  

Therefore, while the Board has considered the Veteran's lay assertions, it ultimately finds that they are far less probative than the specific clinical findings of the VA examiner discussed above.  The Court has recognized that, "[i]n the absence of proof of a present disability, there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that '[a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability."). 

The greater weight of probative evidence is against finding that the Veteran has (or has had) COPD so as to present a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for COPD must be denied.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.

Service connection for COPD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


